DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest either alone or in combination a method for manufacturing a liquid cooling jacket as recited by claim 1, particularly  a first primary joining of performing friction stirring to a first abutted portion, where the stepped side surface of the peripheral wall stepped portion is abutted with an outer peripheral side surface of the sealing body, with a rotary tool being moved around the first abutted portion by one lap; and second primary joining of performing friction stirring to a second abutted portion, where the stepped side surface of the columnar support stepped portion is abutted with a hole wall of the hole portion, with a rotary tool being moved around the second abutted portion by one lap, wherein the rotary tool is a primary joining rotary tool for friction stirring to include a base end pin and a distal end pin, wherein a taper angle of the base end pin is larger than a taper angle of the distal end pin, the base end pin includes a pin stepped portion in a stepped shape formed on an outer peripheral surface thereof, and the distal end pin includes a flat surface perpendicular to a rotation axis of the rotary tool and includes a protrusion protruding from the flat surface, and wherein, in the first primary joining and the second primary joining, the friction stirring is performed in a state where the jacket body and the sealing body are brought in contact with the flat surface of the distal end pin and the base end pin, and only the jacket body is brought in contact with a distal end surface of the protrusion.
The prior art of record does not teach or suggest either alone or in combination a method for manufacturing a liquid cooling jacket as recited by claim 2, particularly a first primary joining of performing friction stirring to a first abutted portion, where the stepped side surface of the peripheral wall stepped portion is abutted with an outer peripheral side surface of the sealing body, with a rotary tool being moved around the first abutted portion by one lap; and second primary joining of performing friction stirring to an overlapped portion, where the columnar support end surface of the columnar support is overlapped with a rear surface of the sealing body, with a rotary tool being moved around the overlapped portion, wherein the rotary tool is a primary joining rotary tool for friction stirring to include a base end pin and a distal end pin, wherein a taper angle of the base end pin is larger than a taper angle of the distal end pin, the base end pin includes a pin stepped portion in a stepped shape formed on an outer peripheral surface thereof, and the distal end pin includes a flat surface perpendicular to a rotation axis of the rotary tool and includes a protrusion protruding from the flat surface, and wherein, in the first primary joining, the friction stirring is performed in a state where the jacket body and the sealing body are brought in contact with the flat surface of the distal end pin and the base end pin, and only the jacket body is brought in contact with a distal end surface of the protrusion, and in the second primary joining, the friction stirring is performed in a state where the sealing body is brought in contact with the flat surface of the distal end pin and the base end pin, and the jacket body is brought in contact with the distal end surface of the protrusion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735